Citation Nr: 0007562	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for status post right upper lobectomy for 
adenocarcinoma of the lung.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1953 until his 
retirement from service in April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased evaluation in excess 
of 30 percent for right upper lobectomy for adenocarcinoma of 
the lung.  The appellant filed a notice of disagreement with 
this rating determination in June 1998.  A statement of the 
case was forwarded to the appellant in July 1998.  The 
appellant filed a substantive appeal in this matter later 
that month in July 1998.  The record reflects that the 
appellant requested a hearing in connection with this claim.  
However, in September 1998, he withdrew his hearing request.

Moreover, to the extent the appellant has initiated a "new 
claim" for an increased evaluation in excess of 40 percent 
for post operative degenerative disc and degenerative joint 
disease of the lumbosacral spine, as indicated by the VA 
examination report dated June 1999, see 38 C.F.R. 
§ 3.158(b)(1) (1999), this matter is referred to the RO for 
appropriate action.  See also Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's status post right upper lobectomy for 
adenocarcinoma of the lung is currently manifested by 
diffusion capacity of the lungs evaluated on forced 
expiratory volume in one second (FEV-1) of 94 percent, forced 
expiratory volume in one second as percent of forced vital 
capacity (FEV-1/FVC) of 112 percent, and diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DsB) of 54 percent, as well as subjective complaints of 
dyspnea on exertion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post right upper lobectomy for adenocarcinoma of the 
lung, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Codes 6819, 6844 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his right upper lobectomy, 
adenocarcinoma of the lung, is well-grounded pursuant to 
38 U.S.C.A. § 5107(a), in that the claim is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the evidentiary 
assertions by the appellant, and medical evidence of record 
documenting medical treatment.  See Drosky v. Brown, supra 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Board is satisfied that all procurable data have been 
assembled for appellate review, and that no further 
assistance to the appellant is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).


Factual Background

Entitlement to service connection for status post right upper 
lobectomy for adenocarcinoma of the lung was granted in a 
September 1995 rating decision, and a 30 percent evaluation 
was assigned (effective from June 1994).  The evidence 
reviewed in conjunction with this rating determination 
included service medical records, VA medical examination, and 
outpatient treatment reports.  The RO, in a subsequent rating 
decision dated in April 1996, confirmed and continued the 
currently assigned 30 percent evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Codes 6816 and 6819 (1996).

The appellant filed a new claim for an increased evaluation 
for the status post right upper lobectomy for adenocarcinoma 
of the lung in December 1997.  See Drosky, supra.  In support 
of that claim, the appellant submitted private hospital and 
medical reports, dated between October 1992 and November 
1997, which were received by the RO in January 1998.  See 
38 C.F.R. § 3.157(b)(2)-(3) (1999).

These medical data reflect that the appellant was evaluated 
with adenocarcinoma of the lung, upper right lobe in October 
1992.  At that time, he underwent right upper lobe anterior 
segmental resection. The medical report noted that the 
appellant was asymptomatic.  At the time of this procedure, 
it was noted that computerized tomography (CT) scan of the 
abdomen showed an isolated lesion without any evidence of 
metastasis to the liver or mediastinum.  A pathology report 
disclosed adenocarcinoma, moderately differentiated, 
involving the anterior segment of the upper lobe of the right 
lung with no extension to surgical margins or evidence of 
lymphatic or venous invasion.  The medical report further 
noted that pathological studies revealed peribronchial lymph 
nodes, without evidence of metastatic carcinoma.  Subpleural 
emphysema (focal), and emphysematous blebs were also 
detected.  The medical report indicated that while the 
histologic pattern on the material biopsied was suggestive of 
lung primary, the better-fixed material from the excised 
nodule was somewhat less suggestive of lung primary.  Further 
diagnostic evaluation was recommended for work up for 
pancreatic or colon primary.  The medical report indicated 
that the appellant did well postoperatively.  

Clinical reports reflect that the appellant reported 
intermittent complaints of breathing difficulties, with 
occasional complaints of cough and dyspnea.  When evaluated 
in December 1992, the appellant was noted to be doing well 
following the resection.

Clinical reports disclose subsequent treatment for complaints 
of dyspnea on exertion, among other symptoms, which was 
opined to be related to a combination of the appellant's 
emphysema and ischemic heart disease.  It was noted that the 
appellant's history was significant for cigarette smoking, 
and that he had a familial history of emphysema.  A January 
1993 ultrasound of the abdomen was normal.  X-ray studies of 
the chest, also conducted in January 1993, revealed 
essentially complete resolution of the post surgical changes 
in the right hemithorax from resection of carcinoma in 
October 1992.  There was no acute process detected on 
evaluation.  A March 1993 radiology report indicated that 
studies of the chest for post surgical changes revealed no 
change in the linear strands of the right midlung field.  
There was no evidence of active pulmonary disease.  On 
physical examination in April 1993, the appellant was 
assessed with prolonged expiratory phase due to emphysema.  
It was noted that the lungs were clear.  In his assessment, 
the examiner indicated that the appellant's condition was 
stable.  When seen in June 1993, the lungs were noted to be 
quite clear on physical examination.  There were a few 
expiratory wheezes detected at the bases.  However, it was 
noted that air was moving "ok."  X-ray studies of the 
chest, conducted in November 1993, showed no interval changes 
when compared to earlier (March 1993) studies.  Radiographic 
evaluation of the chest, conducted later that month, in 
November 1993, revealed no change when compared to earlier 
studies.  The examiner indicated that the chest was stable.  
There were no changes suggestive of acute trauma observed in 
conjunction with these studies.  On physical evaluation, the 
lungs showed mild pleuritic rub on deep inspiration in the 
mid axillary line lower lung zone on the left side, but were 
otherwise quite clear.  The appellant was hospitalization for 
surgical treatment of a hernia in December 1993.  The medical 
report disclosed that the appellant underwent bronchoscopy 
during this hospitalization to evaluate his complaints of 
dyspnea.  It was noted that the anterior segmental bronchus 
to the right upper lobe, showed no evidence of tumor.  

A January 1995 radiology report indicated that studies of the 
chest revealed it to be stable, with no significant change 
observed since November 1993.  There was no active disease 
process detected.  A March 1995 clinical report indicated 
that there was no evidence of recurrence of the appellant's 
lung cancer.  It was noted that the appellant experienced no 
chest pain, pleurisy, or increasing shortness of breath.  
Physical examination showed the lungs to be clear to 
auscultation and percussion.  There was no wheezing, rhonchi, 
or rales detected.  

On VA examination in June 1995, the appellant was evaluated 
with adenocarcinoma of the right upper lung.  It was noted 
that the appellant reported symptoms of dyspnea on exertion 
following the 1992 procedure.  In this context, he noted that 
he required rest after climbing two to three flights of 
stairs.  He also reported occasional right chest pain, but 
denied phlegm production.  The lungs were clear to 
auscultation and percussion on physical examination.  
Pulmonary function studies revealed spirometry improved post 
bronchodilator.  Based upon this evidence, service connection 
for adenocarcinoma of the right upper lobe, status post 
lobectomy was granted in September 1995.  A 30 percent rating 
evaluation was assigned for this disability under Diagnostic 
Code 6816-6819.  It was noted that there was no evidence of 
recurrence or metastasis, or other pulmonary impairment shown 
on examination at that time.  

A February 1996 radiology report indicated that studies of 
the chest revealed interval infiltrate and linear densities 
in the right upper lobe, noted to have been occurring since 
March 1992.  The examiner recommended comparison with more 
recent studies to verify stability of changes observed in the 
right upper lobe.  It was noted that the remainder of the 
evaluation remained unchanged, with status post coronary 
bypass surgery and pleural-diaphragmatic left adhesion.  

An April 1996 VA medical examination report referenced a 
diagnostic assessment of status post adenocarcinoma of the 
right lung and status post right upper lobectomy in 1992.  
The examiner indicated that there was no history of 
recurrence since that time.  The medical report indicated 
that the appellant did not undergo radiation treatment or 
chemotherapy.  The appellant noted a history of cigarette 
smoking of 1 to 11/2 packs of cigarettes daily for a period of 
30 years.  The appellant denied any chronic cough or 
hemoptysis.  The appellant reported his weight to be stable.  
It was noted that his medical history was not significant for 
tuberculosis or fungal pneumonitis.  There was no history of 
pneumoconiosis.  The appellant did report a history of 
exertional dyspnea since 1992, particularly with walking up 
inclines.  The examiner indicated that there was no history 
of orthopnea or paroxysmal nocturnal dyspnea (PND), or chest 
wall pain.  It was noted that a recent x-ray study of the 
chest, performed three months earlier, was negative.  On 
physical evaluation, auscultation revealed good air entry.  
There were no rales or rhonchi detected on physical 
examination.

A May 1996 CT scan revealed faint infiltrate seen in the 
right mid lung in the region of the minor fissure.  There was 
no evidence of hilar or mediastinal adenopathy.  Small 
nonspecific precarinal nodes were detected.  It was noted 
that the appellant was status post cardiac surgery.  A June 
1996 clinical report indicated that the appellant's medical 
history was significant for mild emphysema.  The appellant 
reported a couple episodes of wheezing.  It was noted that 
obstructive lung disease was opined to be a component of his 
emphysema.  Evaluation of the lungs showed crackles at the 
bases.  The examiner indicated that the appellant presented 
with progressive shortness of breath on exertion.  The 
examiner noted a differential diagnoses of obstructive lung 
disease, reactive airways disease, and infiltrative lung 
disease.  The appellant was referred for further diagnostic 
evaluation.   When seen in July 1996, the appellant noted 
continued complaints of shortness of breath at rest and upon 
exertion.  He reported that he was able to walk 150 yards, 
and then experienced sensation that his legs burned.  The 
examiner noted that pulmonary function test (PFT) results 
were good.  It was noted that x-ray studies of the chest 
revealed infiltrate type process in the right upper lung 
zone.  These results were noted to be consistent with 
clinical findings noted in May 1996.  The examiner opined 
that this circumstance represented either metastases tumor 
from his previous adenocarcinoma or residual scar.  It was 
noted that PFTs did not show any significant amount of 
obstructive lung disease.  The examiner indicated that 
malignant dysrhythmias would be considered in the context of 
the differential diagnosis with respect to his subjective 
complaints of shortness of breath on exertion.  

An April 1997 clinical report indicated that the lungs were 
clear to auscultation and percussion on examination.  There 
was no evidence of rubs, rhonchi, or rales.  The report 
indicated that the appellant presented with complaints of 
chest pain in the right chest.  The assessment was 
"costochondritis severe, but greatly improved, pleurisy 
without effusion, improved."  A radiology report indicated 
that x-ray studies of the chest revealed pulmonary and 
pleural inflammatory residuals.  These studies also showed 
previous thoracotomy.  The examiner noted that a comparison 
of these studies with earlier (July 1996) studies revealed no 
interval change.  The examiner noted that x-ray studies also 
showed no evidence of recurrence of tumor, with only chronic 
scars from the previous lobectomy.  It was noted that there 
was no pleural effusion or infiltrate detected.

An October 1997 radiology report indicated that studies of 
the chest revealed right upper lobe infiltrate, which the 
examiner noted might represent postsurgical scarring, 
although an infiltrate was not entirely excluded.  When 
compared with earlier (August 1992) studies, it was noted 
that a pulmonary nodule which was previously identified in 
the right mid lung was no longer visualized on recent 
radiographs.  Studies were noted to be suggestive of 
postsurgical scarring rather than an active infiltrate.  A 
November 1997 clinical notation indicated that the appellant 
presented with complaints of continued shortness of breath, 
although reported to be less severe.  It was noted that the 
appellant's medical history was significant for upper lobe 
resection, and that x-ray studies of the chest revealed some 
scarring in the right upper lung zone, with some question of 
pneumonia.  On physical examination, the lungs were fairly 
clear and clean in the right upper lung zone anteriorly and 
posteriorly.  In his assessment, the examiner opined whether 
the appellant experienced a recurrence of lung cancer, or 
whether another type of viral condition had developed.

A February 1998 VA medical examination report indicated that 
the appellant was status post right upper lobectomy for 
adenocarcinoma of the lung.  It was noted that the appellant 
reported no radiation or chemotherapy following the 1992 
surgery.  He reported subjective complaints of dyspnea after 
walking two to three level blocks, or one flight of stairs.  
The appellant was noted not to have a productive cough, or 
use medications.  On physical examination, the appellant was 
evaluated with a well-healed nontender right thoracotomy 
scar.  The examiner noted that there was chest expansion and 
diaphragm excursion with good air exchange without wheezes, 
rales, or rhonchi.  Spirometry was conducted in conjunction 
with this examination.  The report indicated that the results 
were within normal limits.  Pulmonary function studies showed 
forced expiratory volume in one second (FEV-1) of 94 percent, 
forced expiratory volume in one second as percent of forced 
vital capacity (FEV-1/FVC) of 112 percent, and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DsB) of 54 percent.  X-ray studies of the chest 
revealed status post right upper lobectomy, and coronary 
artery bypass graft and tinting of the left hemidiaphragm 
secondary to pleural disease.  The diagnostic impression was 
status post upper lobectomy for adenocarcinoma.

In correspondence, dated in June 1998, the appellant 
indicated he continues to experience severe dyspnea upon even 
mild exertion.  He attributed the normal results on recent 
PFT studies, conducted during (February 1998) VA examination,   
with his being able to sit "completely still while [he] 
waited to be called in for the examination," and being in a 
seated position without moving during the course of the 
examination.  In this context, he noted that having to 
perform activities that require any level of exertion, will 
result in his being scarcely able to catch his breath.  

In correspondence, dated in July 1998, the appellant 
indicated that his service-connected lung disorder is more 
appropriately rated under Diagnostic Code 6844, based upon 
post surgical residuals, and under Diagnostic Code 6816, 
based upon the unilateral lobectomy.  He maintained that 
separate rating evaluations are warranted under these 
diagnostic codes.  In addition, the appellant maintained that 
his symptoms of dyspnea should be considered only with 
respect to his lung condition, rather than in conjunction 
with his leukemia and coronary artery disease.

The remainder of these clinical records document treatment 
for various disorders to include probable myelodysplastic 
syndrome of the chronic myelomonocytic leukemia subtype, 
mitral valve prolapse and coronary artery disease, colitis, 
peripheral vascular disease, marked by subjective complaints 
of fatigue and shortness of breath on exertion.  




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although the regulations do not give past medical reports 
precedence over current findings, it is the present level of 
disability that is of primary concern where entitlement to 
compensation has already been established; and, as such, the 
Board is required to consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  See Powell v. West, 13 Vet. App. 31, 34-34 
(explaining the Court's decision in Francisco v. Brown, 7 
Vet. App. 55 (1994)).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the United States Court 
of Appeals of Veterans for Claims ("the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Id. at 53.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

The appellant's status post right upper lobectomy for 
adenocarcinoma of the lung is currently evaluated as 30 
percent disabling under Diagnostic Codes 6819-6816.  
38 C.F.R. 4.97 (1996 & 1999).  Effective October 7, 1996, the 
schedular criteria by which respiratory system disorders are 
rated changed.  See 46 Fed. Reg. 46728 (1996).  The 
amendment, among other changes, deleted Diagnostic Code 6814 
(pneumothorax) and Diagnostic Code 6816 (lobectomy), and 
added Diagnostic Code 6844 (post-surgical residuals).  
38 C.F.R. § 4.97 (1999).

Regarding the question of whether the former or newly revised 
schedular criteria for evaluating respiratory system 
disorders apply to the appellant's case, the Board notes that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGPREC 11-97 (VA O.G.C. Prec 11-97).  However, the 
appellant filed his new claim for increase in December 1997, 
which is well after the October 7, 1996 effective date.  
Therefore, the claim at issue was not pending at the time of 
the regulation change, and, hence, only the newly revised 
schedular criteria for evaluating respiratory system 
disorders are for application in this appeal.

Under 38 C.F.R. § 4.96 (1999), ratings for coexisting 
respiratory conditions under diagnostic codes 6600 through 
6817, and 6822 through 6847 may not be combined. Where there 
is lung or pleural involvement, ratings under diagnostic 
codes 6819 and 6820 may not be combined with each other, or 
with diagnostic codes 6600 through 6817 or 6822 through 6847.  
A single rating is to be assigned under the diagnostic code 
that reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id. (the regulatory 
changes, which became effective October 7, 1996, did not 
change the rule against combined ratings).  Therefore, while 
the appellant has asserted that the assignment of a separate 
rating is warranted under Diagnostic Codes 6819 and 6844 for 
his status post right upper lobectomy for lung cancer, a 
separate evaluation in this instance is not permitted under § 
4.96.

Under applicable criteria, a 100 percent is warranted under 
Diagnostic Code 6819 for neoplasms, malignant new growths of 
any specified part of the respiratory system exclusive of 
skin growths.  Note:  A rating of 100 percent shall continue 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  In the absence of local recurrences or 
metastases, the rating will be made based upon residuals.  
38 C.F.R. § 4.97 (1999).

Post surgical residuals of lobectomy are rated under the 
General Rating Formula for Restrictive Lung Disease.  38 
C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6844 (lobectomy, 
pneumonectomy, etc.) (1999).  Under these regulatory 
criteria, a 30 percent evaluation is warranted when pulmonary 
function tests show a forced expiratory volume in one second 
(FEV-1) of 56- to 70-percent of predicted; or show the ratio 
of forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 56- to 70-percent of predicted; or 
show a diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) of 56- to 65-percent of 
predicted.  Id.

A 60 percent evaluation is warranted when pulmonary function 
tests show a FEV-1 of 40- to 55-percent of predicted; or show 
a FEV-1/FVC of 40- to 55-percent of predicted; or show a DLCO 
(SB) of 40- to 55-percent of predicted; or when there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.

A 100 percent evaluation is warranted when pulmonary function 
tests show a FEV-1 of less than 40 percent of predicted; or a 
FEV-1/FVC of less than 40 percent of predicted; or show a 
DLCO (SB) of less than 40 percent of predicted; or when there 
is maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or when 
there is cor pulmonale (right heart failure); or when there 
is right ventricular hypertrophy; or when there is pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
when there is an episode or episodes of acute respiratory 
failure; or when outpatient oxygen therapy is required.  
Otherwise, the primary disorder is rated.  Id.

In this case, the appellant underwent right upper lobectomy 
in 1992 for excision of a nodule in the right upper lung.  
Pathology of the excised material confirmed adenocarcinoma.  
The appellant was not treated with a chemotherapy or 
radiation treatment following the 1992 surgery.  The 
appellant was noted to do well postoperatively, but has 
reported continued complaints of dyspnea on exertion.  The 
medical evidence reflects that the appellant's history is 
also significant for cardiac disability requiring surgical 
treatment, leukemia, and emphysema which are manifested by 
complaints of fatigue and dyspnea as well.  There is no 
evidence of metastases or recurrence of the appellant's lung 
cancer.

The Board is of the opinion that the preponderance of the 
pertinent evidence in evaluating the severity of the 
appellant's service-connected respiratory disability is 
against finding that the criteria for an evaluation in excess 
of 30 percent are met under the current provisions of 
Diagnostic Code 6844.  In this regard, clinical evidence 
shows that the appellant's lungs have been evaluated as 
stable on physical examination.  Diagnostic evaluation has 
shown good results on PFT, with no significant obstructive 
lung disease shown.  Clinically, the lungs are evaluated as 
clear to auscultation and percussion, without wheezes, rales, 
or rhonchi.  Radiographs of the chest conducted in 1993 
showed resolution of post surgical changes, and have 
subsequently been noted to remain unchanged with no evidence 
of interval change since the right upper lobectomy.  The 
clinical reports document that the appellant's continued 
subjective complaints of dyspnea have been variously  
considered in the context of differential diagnoses made 
relative to his cardiac disorder, as well as among 
symptomatology evaluated relative to his leukemia condition.  
Moreover, diagnostic evaluation has been negative for any 
evidence of recurrence or metastases of the appellant's lung 
cancer.  On the most recent VA examination in 1998, pulmonary 
function tests showed that FEV- 1 was 94 percent or more of 
its predicted value and the FEV- 1/FVC ratio was 112 percent, 
and DsB was evaluated as 54 percent.  Further, there is no 
probative evidence such as objective medical evidence, that 
DLCO is less than 56-percent predicted; that the appellant's 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit); that his maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); that there is cor pulmonale (right 
heart failure), right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), an 
episode(s) of acute respiratory failure; or that he requires 
outpatient oxygen therapy.  Thus, the Board finds that the 
criteria for an evaluation in excess of 30 percent under the 
criteria of Diagnostic Code 6844 based upon post surgical 
residuals of the right upper lobectomy are not met in this 
instance.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.97.

The Board further notes that VA examination revealed a 
surgical scar secondary to the appellant's right upper 
lobectomy.  The Board has considered whether a separate 
rating is warranted for residuals of the surgical scar.  In 
this regard, the Board notes that applicable regulations 
permit consideration of the assignment of a separate rating 
evaluation for any distinct and separate symptomatology 
present.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
this case, however, the appellant's thoracotomy scar has been 
clinically evaluated as well-healed, with no tenderness 
noted.  Thus, the evidence does not show that the scar is 
disfiguring, poorly nourished with repeated ulceration, 
painful on objective demonstration, or that it causes any 
functional limitation.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (1999).  The Board finds, therefore, that the 
criteria for an additional rating for the scar are not met.

Finally, the Board notes that pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impracticable the application of the 
regular schedular standards.  However, the record does not 
reflect periods of hospitalization because of the appellant's 
service-connected lung cancer, and there is no showing that 
this service-connected disability has significantly 
interfered with the appellant's employment status.  Thus, the 
record does not present an exceptional case where his 
currently assigned rating evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the criteria for submission for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered in the appellant's assertions in 
this case, particularly with respect to the severity of his 
symptomatology.  In this regard, the Board notes that where 
the issue is factual in nature, that is, whether an incident 
occurred during service or whether a clinical symptom is 
present, the appellant is competent to made assertions in 
that respect.  Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).  However, where the determinative issue involves a 
question of medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this regard 
as he lacks the necessary medical expertise or experience.  
King v. Brown, 5 Vet. App. 19, 21 (1991); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant has reported increased symptomatology associated 
with his service-connected lung cancer.  Objective medical 
evidence, however, has not been found to support the 
assignment of a higher rating evaluation in this instance.

For the reasons discussed, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to an increased evaluation for 
adenocarcinoma of the lung, status post right upper 
lobectomy.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).



ORDER

An increased evaluation for status post right upper lobectomy 
for adenocarcinoma of the lung is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

